Mr. Chief Justice McIver.
I concur in the result. It seems to me that, after the Circuit Judge had reached the conclusion that the challenge to the array of the petit jurors must be sustained, upon the ground that such jurors had been drawn and summoned by officers who, by reason of their relationship to the deceased, could not lawfully be regarded as impartial and disintei'ested officers, it must necessarily be considered that he, at the same time, determined that the accused could not obtain a fair and impartial trial by jurors so drawn and summoned, and hence a proper case for an order changing the place of trial was presented. If, under the circumstances appearing in the case, fair and impartial jurors Could not be legally obtained in the County of Greenville, the accused could not there obtain a fair and impartial trial; and if, as it likewise appears, these circumstances were likely to continue for at least four years, it is quite clear that the accused could not obtain that speedy trial guaranteed to him by the Constitution; and hence it was not only the right, but the duty, of the Circuit Judge to grant the order changing the place of trial.